On the Merits.
In respect to city taxes, we have only to say that we regard the judgments in favor of the city as conclusive. They formed res judicata with respect to Reed prior to his surrender; and Mrs. Hill made no answer or appearance of any kind, except for the purposes of her exceptions; and she is without any standing in court to control them.
In respect to the State taxes, the syndic’s acknowledgment of those of 1875, 1876 and 1877 is conclusive.
There is in the record no sufficient proof to establish the taxes of 1869. They amount to $252, and must be rejected. But the taxes of 1878 are fully proven by the assessment roll of that year, which corresponds precisely with the demand on tax collector’s opposition.
In respect to the complaint of the syndic that the assessments are not sufficiently accurate in respect to the description of the property for the liens and mortgages to attach to them, to say the least, it comes with poor grace from a citizen who has, for so many years, defaulted in the payment of his taxes. But he is completely estopped from urging such an objection by reason of his proceeding by rule to procure a judgment coercing the cancellation of the privileges and mortgages in question, and their reference to the proceeds of sale.
The certificate of mortgages is annexed thereto, and the judgment making the rule absolute refers to the mortgages and privileges that are to be cancelled as those “recorded against the following described property” — giving the description.
There is no merit in the defense.
Tt is therefore ordered, adjudged and decreed that the judgment of the court a qua be amended so as to reject and disallow the State taxes *126of 1869, $252; and as thus amended, that tlie same he affirmed —one halt' the cost of appeal to be taxed against J. D. Houston, tax collector, and one-half against the syndic and other appellants..
Judgment amended and affirmed.
Poché, J. I concur in the decree.